12 F.3d 215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald Dee WATT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-5255.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1993.

1
Before:  BOGGS and NORRIS, Circuit Judges, and BELL, District Judge.*

ORDER

2
Ronald Dee Watt appeals from the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pursuant to a plea agreement, petitioner pleaded guilty to armed bank robbery and was sentenced to an eighteen year term of imprisonment by the district court in 1979.  Petitioner filed his motion to vacate sentence in the district court in December 1992, alleging that his guilty plea was not knowing and intelligent.  The district court denied the motion without requiring a response from the government.


4
On appeal, petitioner reiterates his contention that his plea was involuntary and contends that the court did not comport with the requirements of Fed.R.Crim.P. 11.  The government responds that petitioner's plea as reflected in the transcript of petitioner's plea and sentencing is valid.


5
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion filed December 18, 1992.  Under the totality of the circumstances, petitioner's guilty plea as entered was voluntary, knowing, and intelligent.   See Brady v. United States, 397 U.S. 742, 749 (1970);   Boykin v. Alabama, 395 U.S. 238, 242-44 (1969).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation